PER CURIAM:
In these consolidated appeals, James C. Harris, a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2000) petition and subsequent Fed.R.Civ.P. 59(e) motion for reconsideration. Harris also appeals the district court’s order denying his motion for release. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Harris v. Adams, No. 3:06-cv-00057-HEH (E.D. Va. Nov. 1, 2006; Jan. 16, 2007; Mar. 23, 2007). We deny Harris’s motion for appointment of counsel. We dispense with oral argument *293because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.